Citation Nr: 1127179	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for right ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to an increased rating for fibromyositis of the right knee and right ankle, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to December 1966, and from June 1976 to November 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified before the undersigned at a Travel Board hearing.  

The issues of service connection for right ear hearing loss and an increased rating for fibromyositis of the right knee and right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is attributable to service.  

2.  In a June 1994 rating decision, the RO denied service connection for right ear hearing loss.  The Veteran did not appeal.

3.  Evidence submitted since the RO's June 1994 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The RO's June 1994 rating decision which denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

3.  New and material evidence has been received since the RO's June 1994 rating decision; thus, the claim of service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to service connection for tinnitus, that claim is being granted.  Also, with regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.




Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records does not reflect any complaints, findings, treatment, or diagnosis of tinnitus.  On his retirement examination, the Veteran reported ears problems, but they were limited to hearing loss complaints.  

Following his discharge from servicein November 1993, the Veteran filed a claim for VA compensation benefits in December 1993.  On his application, he indicated that he had hearing problems.  In conjunction with his claim, the Veteran was afforded a VA examination in January 1994.  At that time, he reported a history of acoustic trauma, which has been confirmed by VA.  He indicated that he had experienced intermittent tinnitus since 6 years before (1988).  The Veteran stated that it was a moderate problem.  A subsequent June 1994 rating decision only considered service connection for hearing loss, apparently since tinnitus was not specifically claimed on the December 1993 application.  

Subsequent VA medical records, dated from 2007 onward, continue to reflect complaints and diagnoses of tinnitus made by the Veteran.  

In February 2008, the Veteran submitted a claim of service connection for tinnitus.  He was afforded a VA examination in May 2008.  The examiner noted the Veteran's complaints of tinnitus and the diagnosis of that disability.  The examiner, however, opined that the tinnitus was not the result of service or acoustic trauma.  The examiner indicated that the service treatment records were negative for tinnitus.  The examiner also noted that the 2007 VA records reflected a diagnosis of periodic tinnitus.  The examiner stated that until the current examination, the Veteran had claimed short-duration periodic tinnitus, bilaterally.  The examiner explained that periodic tinnitus occurred bilaterally and was more likely related to medication side effects.  The examiner stated that he could not "frequency match" the Veteran's tinnitus on examination and there was no residual inhibition of the reported tinnitus which was not typical for factual pathologic tinnitus aurium.  The examiner indicated that tinnitus was ear noise that lasted at least 5 minutes and occurred at least 2 times per week, although chronic or pathologic tinnitus was experienced all or most of the time.  

In sum, the examiner appeared to indicate that the Veteran had short-duration periodic tinnitus, bilaterally, which was more likely related to medication side effects.  However, the examiner did not state which medication(s) caused the tinnitus nor did he explain the 1994 diagnosis, made within 2 months of separation, when the Veteran was not taking medication with the exception of Rolaids, per his three 1994 examinations (Joints, General Medical, and Audiological).  Since the examiner did not provide this information, his opinion is incomplete and of lessened probative value.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, the Veteran reported "hearing" problems on his December 1993 application and then reported tinnitus on his January 1994 audiological examination immediately afterwards.  He stated that the tinnitus, intermittent in nature, began in 1988.  The Board finds that those reports made by the Veteran are credible, particularly given the short span of time between his November 1993 service discharge, the December 1993 VA application, and the January 1994 audiological examination.  According to the 2007 VA medical records, his tinnitus continued on a periodic basis.  The Veteran has also testified as to the continuity of symptoms.  The 2008 VA examination confirmed tinnitus, as did a subsequent 2009 VA audiological examination.  The examiner in 2008 basically indicated that the Veteran had "short-duration periodic tinnitus" rather than "pathological tinnitus."  However, when the Veteran was diagnosed with tinnitus post-service, he was not taking medication (the suggested etiology) and he has continued to have tinnitus since that time.  Further, he was exposed to acoustic trauma during service from artillery fire.  Regardless of the exact type of tinnitus, periodic versus pathologic, the Veteran has been credible in his report of the onset and consistent in that report.  The onset occurred of tinnitus occurred during service, according to his credible reports.  In addition, the Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Thus, the Veteran is not only credible, but competent in his report of having tinnitus since service.  

The Board affords more probative value in this case to the lay evidence that tinnitus has been present since service than to the 2008 examiner's opinion.  The Veteran's statements competent, credible, and are supported in the record by contemporaneous evidence, as noted above.  In contrast, the 2008 opinion did not adequately address the Veteran's history of acoustic trauma, credible continuity of symptoms (even if intermittent), or lack of medication which could cause tinnitus in January 1994, the time of the original diagnosis.  Since the Veteran has provided both credible and competent evidence, there is no need for another opinion to be obtained.  Service connection for tinnitus is warranted.  


New and Material

In a June 1994 rating decision, the RO denied service connection for right ear hearing loss was denied on the basis that the 1994 VA audiological examination did not reflect that the Veteran had right ear hearing loss per 38 C.F.R. § 3.385.  Hearing loss disability is defined by regulation. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A notice of disagreement was not received within the subsequent one-year period.  Therefore, the RO's June 1994 rating decision is final.  38 U.S.C.A. § 7105.  

At the time of the June 1994 rating decision, the service treatment records did not reflect a diagnosis of hearing loss.  For example, on the Veteran's 1966 separation examination, his testing was 15/15 on whispered voice evaluation.  Further, during his second period of service, on his retirement physical in 1993, his hearing test reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
25







Thus, when he separated from serivce for both periods of serivce, there was no hearing loss disability per VA standards.  Also, as noted above, his initial post-service VA audiological examination also did not reveal hearing loss within the meaning of 38 C.F.R. § 3.385.  On this January 1994 VA audiological examination, his hearing test showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
35







Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The puretone threshold average in the right ear was 21 decibels.  Thus, again, hearing loss was not shown.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Since the last final denial of record in June 1994, 2007 VA medical records, a May 2008 VA examination, and a February 2009 VA examination reflect that the Veteran currently has right ear hearing loss within the meaning of 38 C.F.R. § 3.385.  A March 2007 examiner noted that the Veteran had had hearing loss in his ear from his military service, but which ear was not stated.  The 2008 examiner indicated that the hearing loss was similar to the 1994 examination, but did not specify exactly what this statement meant.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The prior final rating decision denied the claim for service connection on the basis of the lack of a diagnosis of right ear hearing loss.  The record now includes medical evidence diagnosing a right ear hearing loss disability.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit competent nexus evidence when he has provided new and material evidence as to another missing element, in this case a current diagnosis, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  See Shade.

Thus, there is sufficient evidence to warrant a reopening of the claims of service connection for right ear hearing loss based on the new and material evidence and the claims of service connection is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Service connection for tinnitus is granted.  

The application to reopen the claim of service connection for right ear hearing loss is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.


Right Ear Hearing Loss

The claim of service connection for right ear hearing loss has been reopened on the basis of a current diagnosis.  However, the new evidence did not include an etiological opinion regarding the current diagnosis.  As such, the Veteran should be afforded an audiological evaluation to determine if current hearing loss disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006),



Fibromyositis of the Right knee and Right Ankle

At his personal hearing, the Veteran testified that his service-connected fibromyositis of the right knee and right ankle has worsened in severity and that he has received treatment.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  The current treatment records should be obtained from the following VA medical facilities: the James A. Haley VA Medical Center, the Port Richey VA outpatient clinic, and the MacDill Air Force Base.  

In addition, as the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a VCAA notice pertaining to the issue of service connection for right ear hearing loss.  

2.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the James A. Haley VA Medical Center, the Port Richey VA outpatient clinic, and the MacDill Air Force Base.  

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his current right ear hearing loss disability.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right ear hearing loss had its clinical onset during service, in the initial post-service year, or is related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached and should address the history of inservice acoustic trauma as well as the opinion provided in the May 2008 VA examination report.  

4.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected fibromyositis of the right knee and right ankle.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  

The examiner should perform range of motion on the right knee and ankle and state the Veteran's range on flexion and extension and if he has pain on either movement.  With regard to the right ankle, the examiner should additionally state if any limitation of motion is moderate or marked.  

The examiner should indicate if the Veteran has recurrent subluxation or instability of the right knee and, if so, if it is slight, moderate or severe.  

The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), indicate whether the service-connected knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran has ankylosis of the right knee or ankle.  

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

5.  The AMC should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

6.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


